Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Applicant is requested to consider amending independent claim 20 from “Pesticidal mixtures” to “A pesticidal mixture.”  The plurality of current claim language could imply that at least two mixtures are needed, e.g., a first mixture of components (1) and (2) + a second mixture of (1) and (2), perhaps of a different formulation type.  Corresponding changes to dependent claims should be made also.  
	Indication of allowability
	Data as shown in specification Table 4 for broflanilide at 0.01 ppm and Broadband 10191 (Beauveria bassiana, strain PPRI5339) at 20 μ//100 ml is evidence of unexpected result.  However, this is just one data point against insect pest, and it cannot be determined from a single data point whether such result would hold at other proportions, and concentrations.  For example, the chemical active agent could interfere with the biological agent and its effects at higher concentrations or proportions.  Hence, 
(1) a mixture claim that recites only broflanilide, B. bassiana, and their amounts and proportions at a range that is within the tested parameters that obtained the data, and
(2) a method for controlling invertebrate pests by applying the mixture of (1), with specific application amount range.    

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3, 10-11, 14, 16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Aoki et al. (US 2011/0137068) and JP 2011-157294, in view of WO 2014/079719 and Sun et al. (US 6,776,996).  
This ground of rejection does not apply to broflanilide at 0.01 ppm and Broadband 1019 (Beauveria bassiana, strain PPRI5339) at 20 μ//100 ml as shown in B. bassiana that corresponds to the tested mixture on Table 4, such subject matter would be outside the scope of this ground of rejection.  Current claims do not meet this requirement and they must be rejected again.  
Aoki et al. (US 2011/0137068) disclose broflanilide (Compound (i) of formula I) as a pesticide.  See Example 9, paragraphs 276-77; Test Examples 1-2, paragraphs 292-95; see also paragraphs 6-29, and 152-179.  It is noted that “C3-C4 perfluoroalkyl group” for Rf in paragraphs 10-11 encompasses the heptafluoro-isopropyl of broflanilide and desmethyl broflanilide (compound 3-17 on page 16).  Broflanilide and other amide compounds taught by Aoki et al., including desmethyl broflanilide, are disclosed to "effectively control, at low concentrations, any of the pests including insects such as various agricultural insect pests that damage agricultural/horticultural products” (paragraph 152), as well as nematodes (paragraph 179).  Soil treatment, seed treatment, foliar treatment, and use in mixture with another insecticide or germicide are all disclosed (paragraphs 180, 182, 186, 194).  Application to crops “in an amount effective for disease control, to crops in which occurrence of a pest is expected, or to a place at which occurrence of a pest is undesired, is disclosed (paragraphs 192).  Concentration range of 0.0001 ppm to 5000 ppm and application range of 1 g to 300 g per 10 acre are disclosed (paragraph 192), which is about 0.25 g/ha to 74.1 g/ha.  
JP 2011-157294 discloses combining broflanilide with “other insecticides, acaricides and bactericides” at a wide ratio range, including 0.01-90% broflanilide and 0.01-90% other pesticides. (abstract; see formula (4) of claim 1 for broflanilide; paragraph 482)   Such other active agents include diverse chemical pesticides, as well as biological pesticide such as Bacillus thuringiensis (claims 7 and 8; paragraphs 72, 96, 492).  Application to habitat of noxious organism or directly to the noxious organism is disclosed (claim 9).  Seed treatment is disclosed (claims 11-14).  See also page 127, compound 7-1574, for broflanilide.  Formulation as a suspension or emulsion is disclosed (paragraph 545).  See the machine translation which was provided with the Office action of 3/25/2020.
WO 2014/079719 discloses Beauveria bassiana PPRI 5339 or 3 variants of Metarhizium anisopliae in combination with an extensive list of chemical fungicides, insecticides, and plant growth regulators (pages 1-10).  Synergistic mixture of B. bassiana is disclosed (pages 10-11).  Specific mixture of B. bassiana PPRI 5339 + abamectin is disclosed (mixture M’-41 on page 34; mixture C’-22 on page 43).  Specific mixture of B. bassiana PPRI 5339 + fipronil is disclosed (mixture M’-13 on page 33; mixture C’-3 on page 43).  Specific mixture of B. bassiana PPRI 5339 + azoxystrobin is disclosed (mixture M-1 on page 28; C-1 on page 38).  Various advantages, including reducing resistance development, reducing dosage, and enhancing spectrum of activity, are disclosed (page 12, lines 11-17).  Various application methods, including foliar, soil, or seed applications, are disclosed (page 12, last paragraph).  Various formulation types, including suspensions such as “FS,” which is flowable concentrate, emulsifiable concentrates, and “WS,” which is water dispersible powder, are disclosed (page 47, lines 14-25; page 51, lines 11-28).  Formulation with suitable auxiliaries such as solvents, surfactants, and binders is disclosed (page 48, lines 4-9).   Seed application amount can range from 0.01 to 10 kg per 100 kg of seed (page 56, lines 6-8).  For B. bassiana, 1 x 109 to 1 x 1011 CFU per 100 kg of seed is disclosed (page 56, lines 10-16).  Improvement of plant health and control of various pests, including nematodes, is disclosed (page 12, line 38 to page 13, line 27).  
Sun et al. (US 6,776,996) disclose the pesticidal combination of B. bassiana or M. anisopliae with other chemical pesticides (column 1, lines 53-64; paragraph bridging columns 2-3; claim 56 in view of its multiple dependent base claims; claims 22-24).
Difference between the claimed invention and the cited prior art references is that the references do not explicitly disclose a pesticidal mixture of broflanilide with Beauveria bassiana.  However, one of ordinary skill in the art would have recognized that B. bassiana is known to be used together with numerous known pesticidal agents to control pests.  Thus, to combine B. bassiana with a newer insecticide such as broflanilide would have been obvious to the ordinary skilled artisan from the motivation to combine the activity of individual pesticide to obtain the benefit of the individual pesticides and to reduce resistance development, reduce dosage, enhance spectrum of activity, and obtain synergism where taught.  
Applicant’s specification data has been considered and discussed in previous Office actions.  The data as shown in specification Table 4 for broflanilide at 0.01 ppm and Broadband 1019 (Beauveria bassiana, strain PPRI5339) at 20 μ//100 ml, wherein each ml of the Broadband 1019 product contains 4x109 CFU, is evidence of unexpected result.  However, this is just one data point for one specific mixture ratio, and it cannot be determined from a single data point whether such result would hold at other proportions and concentrations.  Thus, the specification data is nowhere close to being commensurate in scope with that of the claimed subject matter.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).
	For these reasons, all examined claims must be rejected.
	Applicant’s arguments filed on 1/4/2021 have been given due consideration but they were deemed unpersuasive for the reasons set forth below.  
Applicant provides calculations to show that the tested ratio in specification Table 4 is 1:8000 by weight.  Applicant then argues that 1:8000 is commensurate in scope with the claimed 1:1 as well as the claimed 1:20,000.  1:1 would require a reduction of Beauveria bassiana concentration by 8000 fold.  The ultimate outcome would not be predictable because there is no data for such low application concentration of the Broadband 1019 product.  It is not predictable whether Broadband 1019 has any activity at                 
                    
                        
                            1
                        
                        
                            8000
                        
                    
                
             strength of the tested 20 μl/100 ml, and whether such diluted solution would be able to synergize broflanilide.  Alternatively, 1:1 would require an increase of broflanilide by 8000 fold.  Again, the ultimate outcome would not be predictable because such a large increase of broflanilide could perhaps provide total control and synergism would not be observable.  
Applicant misapplies the holding of In re Kollman, 201 USPQ 193 (CCPA 1979), wherein the court affirmed the rejection of claim 6 (about 1:1 to about 4:1) even though there was data for 1:1 to 2:1.  The court in Kollman reviewed numerous data points, i.e. not just one data point as here, and found that the trend in effectiveness decreased as the ratio approached the untested region.  Id. at 199-200.  In the instant application, there is no trend to evaluate as the ratio approaches the untested region because there is only one data point.  Applicant mischaracterizes the Kollman decision as relating to some sort of a “dominance” of one species over the other, but this is an erroneous reading of the case.  A close reading of the case and the underlying application would show that there was data for the other end of the ratios, for example at 1:2 as well as 2:1.  
Applicant further argues that 1:8000 “reasonably extend” to the claimed ratio range, which covers 1:1 and 1:20,000.  This is a mighty stretch of the meaning of “reasonable.”  The Kollman court held that 1:4 was not reasonable even when there was data for 1:1 and 1:2.  Id. at 199-200.  An 8000 fold decrease, for example, is not a reasonable extension of one single data point, which by definition cannot establish a trend.  
Applicant argues also that the claims are not directed to all possible ratios but synergistically effective amounts in a particular range of ratios.  The Examiner stands by the position that the burden is on Applicant to establish unexpected result by objective evidence.  The claims recite the weight ratio to include 1:1 and 1:20,000, and the burden is on Applicant to show that the ratios encompassed by the claims provide results that would not have been expected by the ordinary skilled artisan.  
	For these reasons, all claims must be rejected again.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        







    
        
            
        
            
        
            
    

    
        1 Broadband 1019 is disclosed as containing 4 x 109 CFU/ml at specification page 62.